Citation Nr: 0721666	
Decision Date: 07/19/07    Archive Date: 08/02/07

DOCKET NO.  04-36 304	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Petersburg, Florida


THE ISSUE

Entitlement to an initial compensable evaluation for 
asbestosis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Lawrence W. Klute, Associate Counsel

INTRODUCTION

The veteran served on active duty from June 1957 to March 
1961.

This matter comes to the Board of Veteran's Appeals (Board) 
on appeal from an October 2003 decision by the RO which 
granted service connection for asbestosis with a 
noncompensable rating.  By a November 1999 decision the RO 
had denied service connection for chronic obstructive 
pulmonary disease (COPD).  The veteran had filed a 
substantive appeal of that decision in November 2000.  In its 
October 2003 decision the RO also continued the denial of 
service connection for COPD.  However, in his January 2004 
notice of disagreement, the veteran withdrew his appeal of 
the denial of service connection for COPD.  

The veteran testified at a Board hearing held on January 22, 
2007, at the RO before the undersigned Board member.

REMAND

The Board notes that the veteran was afforded a VA 
examination during June 2003 in connection with his claims of 
service connection for asbestosis and COPD for the purpose of 
obtaining an opinion on the etiology of these disorders.  By 
its October 2003 decision, the RO granted service connection 
for asbestosis.  At the January 2007 hearing, the veteran 
testified that during May 2006 he had been diagnosed with 
lung cancer by his private doctor, Dr. T.S., and he had had 
his right lung surgically removed during June 2006 by a Dr. 
B. at Fish Memorial Hospital.  The veteran testified that he 
had submitted his recent treatment records to VA through his 
representative.  However, there are no recent treatment 
records that relate to the veteran's diagnosis of lung cancer 
and his lung surgery in the claims file.

In view of the recent developments in the veteran's 
respiratory health, and the fact that the veteran has not 
been afforded a VA examination relating to his claim of 
increase for service-connected asbestosis, a remand is needed 
in order to obtain up-to-date private and VA treatment 
records, and to provide the veteran with a VA examination to 
assess the current severity of his asbestosis.  The Board 
notes that, according to DORLAND'S ILLUSTRATED MEDICAL 
DICTIONARY at 161 (30TH ed. 2003), asbestosis is associated 
with pleural mesothelioma and bronchogenic carcinoma.  
Therefore, an opinion is also needed as to the likelihood 
that the veteran's lung cancer and post-surgery residuals are 
related to his service-connected asbestosis.

The Board further notes that, effective October 6, 2006, 38 
C.F.R. § 4.96 was amended to clarify the use of pulmonary 
function tests when rating under diagnostic codes such as 
Diagnostic Code 6833 pursuant to which the veteran's 
asbestosis has been evaluated.  See 71 Fed. Reg. 52,457 
(2006) (to be codified in pertinent part at 38 C.F.R. 
§ 4.96(d)).  Section 4.96(d) provides as follows:  

1.  PFTs are required to evaluate respiratory conditions 
except:  i. when the results of a maximum exercise 
capacity test are of record and are 20 ml/kg/min or 
less.  If a maximum exercise capacity test is not of 
record, evaluation should be based on alternative 
criteria.  ii. when pulmonary hypertension (documented 
by an echocardiogram or cardiac catheterization), cor 
pulmonale, or right ventricular hypertrophy has been 
diagnosed.  iii. when there have been one or more 
episodes of acute respiratory failure. 
iv. when outpatient oxygen therapy is required.

2.  If the Diffusion Capacity of the Lung for Carbon 
Monoxide by the Single Breath Method (DLCO (SB)) test is 
not of record, evaluation should be based on alternative 
criteria as long as the examiner states why the DLCO 
(SB) test would not be useful or valid in a particular 
case.

3.  When the PFTs are not consistent with clinical 
findings, evaluation should be based on the PFTs unless 
the examiner states why they are not a valid indication 
of respiratory functional impairment in a particular 
case.

4.  Post-bronchodilator studies are required when PFTs 
are done for disability evaluation purposes except when 
the results of pre-bronchodilator PFTs are normal or 
when the examiner determines that post-bronchodilator 
studies should not be done and states why.

5.  When evaluating based on PFTs, post- bronchodilator 
results are to be used unless the post-bronchodilator 
results were poorer than the pre-bronchodilator results.  
In those cases, the pre-bronchodilator values should be 
used for rating purposes.

6.  When the results of different PFTs (FEV-1, FVC, 
etc.) are disparate (so that the level of evaluation 
would differ depending on which test result is used), 
the test result that the examiner states most accurately 
reflects the level of disability should be used for 
evaluation.

7.  If the FEV-1 and the FVC are both greater than 100 
percent, a compensable evaluation based on a decreased 
FEV-1/FVC ratio should not be assigned. 

The veteran has not been advised of this amendment to a 
regulation that is pertinent to the evaluation of his claim 
of increase.  Therefore, a remand is also needed to notify 
the veteran of the provisions of 38 C.F.R. § 4.96(d).

 For the reasons stated, this case is REMANDED for the 
following actions:

1.  Ask the veteran to identify, and 
provide releases for any additional, 
relevant private treatment records that 
he wants VA to help him obtain.  The 
veteran should be specifically requested 
to sign releases to obtain treatment 
records from the following providers: (1) 
Dr. T.S. for up-to-date records from 
September 24, 2002 to the present time; 
(2) Dr. B. who performed lung surgery on 
the veteran during June 2006; (3) Fish 
Memorial Hospital where the June 1966 
lung surgery was performed; and (4) any 
other private medical care providers who 
have relevant private treatment records 
that he wants VA to help him obtain.  
If the veteran provides appropriate 
releases, or identifies any VA treatment, 
assist him in obtaining the records 
identified, following the procedures in 
38 C.F.R. § 3.159 (2006).  The materials 
obtained, if any, should be associated 
with the claims file.

2.  After the foregoing development has 
been completed, schedule the veteran for 
a VA examination by a specialist in 
respiratory diseases to determine the 
severity of the service-connected 
asbestosis.  The claims file, including a 
copy of this remand, must be provided to 
and reviewed by the examiner so that 
pertinent aspects of the veteran's 
medical history may be reviewed, and the 
examiner must state in the examination 
report that such review was accomplished.  
Such diagnostic tests as the examiner 
deems necessary should be performed.  The 
examiner's findings should be stated in 
terms that relate to the rating criteria 
contained in 38 C.F.R. § 4.96, as 
amended, and 38 C.F.R. § 4.97, Diagnostic 
Code 6833 for evaluating asbestosis (and 
any other applicable Diagnostic Code that 
may relate to the veteran's service-
connected asbestosis, i.e. Diagnostic 
Code 6844 for post-surgical residuals).  
The examiner should render an opinion as 
to the likelihood that the veteran's lung 
cancer and post-surgery residuals are 
related to his service-connected 
asbestosis.  A complete and detailed 
rationale must be given for all opinions.     

3.  The veteran should be advised that 
failure to appear for an examination as 
requested, and without good cause, could 
adversely affect his claim, to include 
denial.  See 38 C.F.R. § 3.655 (2006).  

4.  After undertaking any other 
development deemed appropriate, the RO 
should consider the issue on appeal in 
light of all information or evidence 
received, including whether the veteran's 
lung cancer and post-surgery residuals 
are to be service connected as secondary 
to his service-connected asbestosis.  If 
any benefit sought is not granted, the 
veteran and his representative should be 
furnished with a supplemental statement 
of the case (SSOC) and afforded an 
opportunity to respond before the record 
is returned to the Board for further 
review.  The SSOC must inform the veteran 
of the terms of 38 C.F.R. 4.96, as 
amended. 

After the appellant has been given an opportunity to respond 
to the SSOC, the claims file should be returned to this Board 
for further appellate review.  No action is required by the 
appellant until he receives further notice, but he may 
furnish additional evidence and argument while the case is in 
remand status.  Kutscherousky v. West, 12 Vet. App. 369 
(1999); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992).













	(CONTINUED ON NEXT PAGE)


The purposes of this remand are to procure clarifying data 
and to comply with governing adjudicative procedures.  The 
Board intimates no opinion, either legal or factual, as to 
the ultimate disposition of this appeal.  The law requires 
that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims (Court) 
for additional development or other appropriate action must 
be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2007). 


________________________________
FRANK J. FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of this appeal.  
38 C.F.R. § 20.1100(b) (2006).         


